DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 9/09/2022 have been fully considered but they are not all persuasive. In response to applicant's argument that Rapoport is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, in this case Rapoport is concerned with providing a controlled environment, similar to the claimed invention. Applicant’s arguments with respect to prior art failing to teach emulating atmospheric conditions are also not persuasive since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant’s arguments with respect to the apertures and radiation source have been addressed in the rejection below.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20160206493 A1).
With regards to claims 1 and 9, Rapoport discloses a container 800 comprising: at least one fan 103, at least one heating element 105 [0063, 0254], at least one cooling element 105 [0063, 0254], at least one pump [0252] (Fig. 6B), and aligned, opposing apertures (700 and aperture through which air flows from fan 103; Fig. 6B). In the embodiment disclosed in Fig. 6B, Rapoport does not specifically teach a container comprising six walls, wherein the container forms an interior cavity. However, in a different embodiment taught in Figs. 1B and 4B, Rapoport teaches a rectangular configuration as an optional design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration to accommodate the test subject in a desired testing device [0267]. Rapoport also does not explicitly teach an electromagnetic radiation source configured to emit a beam of electromagnetic radiation and aligned with the container such that the beam of electromagnetic radiation can enter the first aperture into the interior cavity and exit the interior cavity out of the second aperture. However, Rapoport does disclose wherein said container, which comprises a plurality of apertures distributed throughout the container [0240] (Figs. 6B and 7A), may be imaged with a CT scanner [0077]. Those skilled in the art recognize that during a CT scan, an x ray source is rotated about an object while irradiating the object with x rays and detecting the transmitted x rays (recording beam properties). As such, it would have been obvious, if not already inherent, that the x-ray beams would enter and exit through at least a pair of apertures distributed throughout the container to obtain a desired image.
With regards to claims 2 and 3, in a further embodiment (Fig. 13B), Rapoport teaches a pump and a humidifier connected continuously to the container end (the proximal or distal, or both) [0062, 0274]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration to control the humidity levels within the container.
With regards to claim 4, Rapoport discloses the claimed sensors [0024].
With regards to claims 10-13, Rapoport discloses the claimed elements, but does not teach the claimed arrangements. Nevertheless, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed arrangements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach:
wherein each wall of the first six walls comprises an opening section such that retracting or removing the opening section creates an opening between the inside and outside of the first container to allow access to a second interior cavity of a second container when coupled with the second container; and/or wherein at least one wall of the first six walls is configured to couple to at least one corresponding wall of the second six walls to couple the first container to the second container, wherein after coupling the first container to the second container, adjoining opening sections can be retracted or removed to create an opening connecting the first and second interior cavities to create a longer distance or larger volume for testing of a beam of electromagnetic radiation (EMR) transmitted through the first and second interior cavities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884